Citation Nr: 0003828	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of wounds 
of the lower extremities, to include scars, claimed as due to 
a land mine explosion.

2.  Entitlement to a compensable evaluation for a fracture of 
the right third metatarsal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1942 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In pertinent part, the 
RO denied a claim of entitlement to service connection for 
wounds of the lower extremities.  The RO granted service 
connection for a fracture of the right third metatarsal and 
assigned a noncompensable evaluation for that disability.  
These determinations, among other issues, were appealed to 
the Board.  The Board denied service connection for wounds of 
the lower extremities and denied an increased (compensable) 
evaluation for a fracture of the right third metatarsal in a 
May 1996 Board decision.

The veteran appealed the May 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly, the United States Court of Veterans Appeals).  By 
a decision issued in February 1999, the Court vacated the 
part of the May 1996 Board decision regarding denial of 
service connection for wounds of the lower extremities, 
claimed as due to a land mine explosion, and the denial of an 
increased (compensable) evaluation for a fracture of the 
right third toe.  These issues were remanded to the Board.  

After review of all the materials of record, including the 
arguments on appeal to the Court, and the February 1999 
decision of the Court, the Board finds that the veteran's 
claim for service connection for wounds of the lower 
extremities, claimed as due to a land mine explosion, and the 
claim for service connection for scars of the lower 
extremities due to the claimed wounds, is appropriately 
characterized a set forth on the title page of this decision.


REMAND

In its February 1999 decision, the Court concluded that the 
1993 statement by a VA medical examiner that the veteran 
complained of punctate scars on the legs from shrapnel 
wounds, and the examiner's statement that some peripheral 
vascular changes and purpura were present, and the inclusion 
of a diagnosis, by history, of shell fragment wounds with 
well healed scars, was sufficient to well ground the claim 
for service connection for lower extremity wounds, and 
residual scars, when considered in light of the veteran's 
testimony and statements.  

The Court concluded that the duty to assist under 38 U.S.C.A. 
§ 5107(a) requires that a VA examination be afforded the 
veteran to determine the current condition of his lower legs, 
including consideration of whether scars, if present, are 
related to leg wounds alleged to have been incurred in 
service in a land mine explosion.  The Court noted that, 
since the claim was well grounded based on the medical 
evidence, consideration of the evidentiary standards of 
38 U.S.C.A. § 1154(b) would be required when the claim was 
readjudicated after further development.

The Court also directed, as to the claim for a compensable 
evaluation for a fracture of the right third metatarsal, that 
further development, including medical examination and 
opinion as to whether the veteran had functional impairment 
due to pain of the right third toe, was required.  

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded the 
opportunity to identify any VA or private 
medical records (not already of record) 
relevant to scars of the lower 
extremities or residuals of a fracture of 
the right third metatarsal.  The RO 
should attempt to obtain any identified 
records and associate them with the 
claims file.  

2.  The veteran should also be offered 
the opportunity to submit any alternative 
forms of proof of continuity of symptoms 
of residuals of wounds of the lower 
extremities.

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of residuals of 
wounds of the lower extremities due to a 
land mine explosion, if such residuals 
are present, to include scarring or 
vascular changes.  All indicated special 
examination, studies and tests should be 
accomplished.  The examiner should 
provide a detailed description as to any 
scar or other residuals which the veteran 
alleges are due to a land mine explosion 
to the lower extremities, including the 
location, size, and appearance of such 
residuals.  The claims file must be made 
available to the examiner in connection 
with the examination.

The examiner should also be requested to 
provide (1) an opinion as to the probable 
onset or duration of any physical finding 
of the lower legs alleged by the veteran 
to have had its onset from a land mine 
explosion in service, including vascular 
changes and purpura, and whether any such 
abnormality is consistent with the 
alleged explosion.  

The examiner should then be asked to 
provide (2) an opinion as whether it is 
at least as likely as not that the 
veteran has residuals, including any 
identified scarring (particularly 
"punctate" scars) of the left lower, 
right lower, or both lower extremities, 
attributable to wounds incurred in a land 
mine explosion in service. 

4.  The veteran should be afforded a VA 
examination of the right foot as 
necessary to ascertain the nature, 
severity and etiology of any current 
disability residual to a fracture of the 
right third toe.  The claims file must be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The examiner 
should report all subjective complaints 
and clinical findings regarding the right 
third toe.  Further, the examiner should 
specify whether there is evidence of 
additional functional loss due to pain 
and/or fatigue, including whether there 
are flare-ups and the frequency of any 
such flare-ups.

5.  If any benefit sought remains denied, 
the RO should ensure that the veteran and 
his representative are furnished an 
appropriate supplemental statement of the 
case as to each issue in appellate status 
and afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




